DIXON, Justice.
The defendant, Robert L. Fruchtnicht, was charged by bill of information with the crime of simple burglary in violation of R.S. 14:62. After a jury trial, he was found guilty and sentenced to nine years imprisonment. Defendant has briefed three assignments of errors to this court.
In criminal matters appellate jurisdiction of this court extends only to questions of law. La.Const. art. V, § 5(C) (1974). C. Cr.P. 920 delineates the scope of our appellate review :
“The following matters and no others shall be considered on appeal :
“(1) An error designated in the assignment of errors; and
“(2) An error that is discoverable by a mere inspection of the pleadings and proceedings and without inspection of the evidence.”
C.Cr.P. 844 describes the procedure for assigning errors:
“The party appealing shall designate, in writing, those errors which are to be urged on appeal.
“This assignment of errors shall be filed within the time specified by the trial judge.
“The trial judge may submit such per curiam comments as he desires.”
In the instant case trial counsel has failed to perfect any assignments of error as required by C.Cr.P. 844. We are therefore limited on this appeal to a review for errors that are discoverable by a mere inspection of the pleadings and proceedings. State v. Gerald, 325 So.2d 574 (La.1976). We find none.
Nevertheless, because appellate counsel (who did not represent the defendant at trial) has briefed assignments of error, we have reviewed them and find them to be without merit.
Accordingly, the conviction and sentence are affirmed.